Citation Nr: 9919184	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of oral 
or dental trauma (previously claimed as a broken tooth).

2.  Entitlement to service connection for partial separation 
of the left leg Achilles tendon.

3.  Entitlement to service connection for thrombocytopenia.

4.  Entitlement to service connection for a disability 
manifested by joint pain.

5.  Entitlement to service connection for a disability 
manifested by fatigue.

6.  Entitlement to service connection for a disability 
manifested by sleep disturbance.

7.  Entitlement to service connection for a disability 
manifested by skin disorders.

8.  Entitlement to an increased rating for migraine 
headaches, currently rated as 30 percent disabling.

9.  Entitlement to an increased rating for mechanical low 
back pain, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for history of 
cervical strain, currently rated as 10 percent disabling.

11.  Entitlement to a compensable rating for post operative 
medial meniscal tear of the right knee.

12.  Entitlement to a compensable rating for sinusitis.

13.  Entitlement to an increased rating for hypertension with 
mitral valve prolapse, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1977 to 
February 1980, and from October 1982 to November 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997, December 1997, and July 
1998 rating decision of the Montgomery, Alabama, Department 
of Veterans Affairs Regional Office (VARO).

The Board notes that the appellant raised the issue of 
entitlement to service connection for nerve damage of the 
left hand in December 1997 and service connection for sleep 
apnea in August 1998.  These issues are referred to VARO for 
appropriate action.

Additionally, the Board notes that, in November 1998, VARO 
specifically requested from the appellant the names of the VA 
facilities where he was treated since discharge, along with 
the dates of treatment.  No response was received.  While the 
VA is expected to assist claimants in the development of 
their claims, this duty is not a one-way street; but rather, 
claimants are expected to comply with reasonable requests for 
information.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  
In this case, the appellant has chosen not to comply with a 
reasonable request for information, without explanation.  The 
Board believes that any further requests would be futile and, 
therefore, this case is ready for appellate review with the 
evidence of record as it currently stands.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Competent evidence has not been presented showing dental 
trauma in service, or that the appellant has a current 
disability of the left leg Achilles tendon.

2.  Thrombocytopenia was shown in service.

3.  The appellant is currently service connected for joint 
disability of the neck, low back, right knee and right ring 
finger, there are no objective indications of record of 
chronic undiagnosed disability manifested by pain of other 
joints.  Competent medical evidence showing joint disability 
(other than of the neck, low back, right knee, and right ring 
finger) has not been presented.

4.  Objective indications of chronic undiagnosed disability 
manifested by fatigue and sleep disturbance have not been 
presented.  Competent medical evidence has not been presented 
showing chronic fatigue syndrome.

5.  Objective indications of chronic undiagnosed disability 
manifested by skin disorders have not been presented; the 
appellant's skin complaints have been diagnosed as due to 
epidermal inclusion cyst of the left arm, dermatofibroma of 
the right hip, dyshidrotic eczema of the hands, and seasonal 
acquired itchyosis of the shins.  Competent medical evidence 
has not been presented relating these post service skin 
disorders to the appellant's period of service.
6.  The appellant's service connected headaches are currently 
manifested by throbbing head pain occurring 2 to 3 times a 
month, lasting at least a few hours, and accompanied by 
photophobia, some nausea, rare bouts of emesis, and visual 
scintillations of colored dots, but no aura or sensory or 
motor symptoms, treated with Midrin; it is not contented nor 
is it shown that migraine headaches are productive of 
economic inadaptability.

7.  The appellant's service-connected right knee disability 
is currently manifested by pain with over-exertion and mild 
limitation of motion with x-ray findings for mild 
degenerative changes; the medical evidence of record does not 
show, nor does the appellant contend, that there is 
ankylosis, subluxation or lateral instability, frequent 
episodes of "locking," pain and effusion into the joint, 
flexion limited to 30 degrees or less, extension limited to 
15 degrees or more, or malunion/nonunion of the tibia and 
fibula with either marked knee disability of loose motion 
requiring a brace.

8.  The appellant's service-connected sinusitis is currently 
manifested by complaints of sinus problems occurring 2 to 3 
times a day with drainage, and chronic recurrent nasal 
stuffiness and discharge, absent objective findings for 
moderate sinus symptoms with discharge or crusting or 
scabbing on either VA examination in March 1997 or May 1998, 
or evidence of record showing any treatment for sinus 
infection.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
residuals of oral or dental trauma (previously claimed as a 
broken tooth) has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

2.  A well grounded claim for service connection for partial 
separation of the left leg Achilles tendon has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998).
3.  Thrombocytopenia was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

4.  A well grounded claim for service connection for a 
disability manifested by joint pain has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

5.  A well grounded claim for service connection for a 
disability manifested by fatigue has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

6.  A well grounded claim for service connection for a 
disability manifested by sleep disturbance has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

7.  A well grounded claim for service connection for a 
disability manifested by skin disorders has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1998).

8.  The schedular criteria for a rating in excess of 30 
percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 8100 (1998).

9.  The schedular criteria for a 10 percent rating for post 
operative medial meniscal tear of the right knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5259 (1998).

10.  The schedular criteria for a compensable rating for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
6513 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from October 1977 to 
February 1980, and from October 1982 to November 1996.  He 
served in Southwest Asia between February 2 and 22, 1992.  In 
December 1996, the appellant filed a claim for service 
connection for numerous disabilities and, by a rating 
decision dated June 1997, service connection was established 
for migraine headaches (30%), mechanical low back pain (10%), 
history of cervical strain (10%), hypertension with mitral 
valve prolapse (10%), chronic sinusitis (0%), history of 
medial meniscal tear of the right knee (0%), and other 
disorders.  Service connection was denied for broken teeth, 
and partial separation of the left leg Achilles tendon, along 
with other disabilities.  By a December 1997 rating decision, 
service connection was denied for fatigue and 
thrombocytopenia.  By a July 1998 rating decision, service 
connection was denied for joint pain, fatigue, sleep 
disturbance, epidermal inclusion cyst of the left arm, 
dermatofibroma of the right hip, dyshidrotic eczema of the 
hands, and seasonal acquired itchyosis of the shins (claimed 
as skin conditions) due to an undiagnosed illness.

The appellant seeks service connection for residuals of oral 
or dental trauma (previously claimed as a broken tooth), 
partial separation of the left leg Achilles tendon, 
thrombocytopenia and, due to an undiagnosed illness, joint 
pain, fatigue, sleep disturbance, and skin conditions.  He 
further seeks an increased rating for migraine headaches, 
mechanical low back pain, cervical strain, medial meniscal 
tear of the right knee, sinusitis, and hypertension with 
mitral valve prolapse.

I.  Claims for Service Connection

A.  Background

Service medical records reflect that, in November and 
December 1977, the appellant was treated for acute Achilles 
tendinitis.  Subsequent treatment records are silent for 
sequelae.  Service dental records show that the appellant was 
seen in February 1985 for broken tooth number 6.  This tooth 
apparently "broke off." Dental records are silent for 
dental trauma.  Nondental treatment records dated February 
1985 reflect that the appellant injured his right ankle in a 
parachute jump; there was no indication of concurrent dental 
trauma.  In May 1992, the appellant injured his left ankle 
while playing basketball.  X-ray findings were positive for 
fracture.  Service medical records are negative for 
thrombocytopenia.  In June 1992 and February 1994, the 
appellant was seen for sprain of the right ankle.

Persian Gulf Inventory (PGI) examination dated January 1996 
reflects, by history, onset of fatigue, headaches, joint 
pain, and sleep disturbance in October 1993.  Phase I 
Comprehensive Clinical Evaluation Program (CCEP) Diagnosis 
Form" lists a  primary diagnosis for migraine headaches and 
secondary diagnoses for mitral valve prolapse, hypertension, 
fatigue not otherwise specified, and thrombocytopenia.  
Clinical evaluation was essentially unremarkable.  The 
history portion of the examination report reflects complaints 
of headaches, benign cysts, and pain of the back, knees, 
shoulders and feet.

In March 1997, a series of VA examinations were conducted.  
There were no complaints or findings for residuals of dental 
trauma, disability of the Achilles tendon, thrombocytopenia, 
or joint pain (other than the back), dermatofibroma of the 
right hip, eczema of the hands, or itchyosis of the shins.  
History of an epidermal inclusion cyst of the left hand was 
noted.

In October 1997, the appellant reported that he sustained 
broken teeth, which required "massive dental repair [as] a 
direct result of military service."  He did not elaborate on 
the circumstances causing the broken teeth.  At this time, he 
also reported Achilles tendon discomfort related to a partial 
separation of the Achilles tendon in 1977 and 1978.

In a November 1997 lay statement, the appellant's spouse 
wrote that she had personal knowledge that the appellant 
sustained a left Achilles tendon injury in December 1977, and 
that he subsequently had a lengthy recuperation.

In November 1997, the appellant reported that he broke teeth 
during a parachute exercise in 1984-1985, and that he 
required extensive dental treatment to restore "dental 
health" in 1990.  He reiterated that he injured his left 
Achilles tendon in 1977.  Additionally, in this statement, 
the appellant first raises the issues of chronic fatigue and 
thrombocytopenia related to service in the Persian Gulf and 
East Africa.  He referred the VA to his PGI examination and 
acknowledged that thrombocytopenia was nondisabling.

In December 1997, the appellant argued that his separated 
Achilles tendon was incurred in service and, therefore, 
should be service connected.  He also argued that his 
symptoms of fatigue and thrombocytopenia were first 
manifested after his returned from the Persian Gulf and East 
Africa as shown by the PGI examination.

In March 1998, the appellant submitted VA outpatient 
treatment records dated December 1997 to February 1998 and 
raised the issue of a chronic skin condition.  The VA 
treatment records show complaints of thrombocytopenia, first 
diagnosed in 1992, fatigue, joint pain, and skin lesions.  A 
consultation report shows an assessment for a cyst of the 
left forearm, cyst versus dermatofibroma of the right hip, 
xerosis, dyshidrosis of the hands, and dry skin.

In April 1998, the appellant submitted duplicate copies of 
service medical records, showing treatment for Achilles 
tendinitis in November and December 1977.

In April 1998, the appellant argued that service connection 
was warranted for fatigue because it was listed in his active 
duty military records on a PGI examination, and a VA Persian 
Gulf Assessment.  He also argued that service connection was 
warranted for thrombocytopenia because it was shown only 
after exposure to vehicles destroyed by depleted uranium 
rounds.  He further argued that the laboratory finding for 
thrombocytopenia may lead to a later finding of cancer.

In April 1998, the appellant submitted a copy of "Phase I 
Comprehensive Clinical Evaluation Program (CCEP) Diagnosis 
Form" dated December 1995.  The listed primary diagnosis was 
for migraine headaches.  The secondary diagnoses were for 
mitral valve prolapse, hypertension, fatigue not otherwise 
specified, and thrombocytopenia.

In May 1998, a series of VA examinations were conducted.  On 
VA general examination, the diagnoses included chronic pain 
in low back, neck, knees, and ankles secondary to repetitive 
trauma, chronic general fatigue of undetermined etiology, 
dermatitis of the sacral and buttocks region and both arms of 
undetermined etiology, and nevoid lesion of the low back.  
The appellant reported that he jogged some, and that he swam 
and lifted weights for muscle toning purposes.

On VA psychiatric examination, the Axis I diagnosis was for 
sleep disturbance, not otherwise specified.

On VA skin examination, the diagnoses included epidermal 
inclusion cyst of the left arm, dermatofibroma, dyshidrotic 
eczema of the hands, and acquired seasonal itchyosis of the 
shins.

On VA joint examination, the appellant reported low back, 
ankle, and right knee problems in service.  He complained 
generally of pain, weakness, stiffness, swelling, 
instability, giving way, fatigability, and lack of endurance.  
The precipitating factor was noted to be over exertion 
(excessive running) and the alleviating factor was noted to 
be rest.  He reported that he occasionally used a cane.  
There was no objective evidence of pain on motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding.  The appellant had a normal 
gait.  The diagnosis was questionable degenerative joint 
disease of the right knee and both ankles with minimal loss 
of function due to pain.  An x-ray study of the knees 
revealed mild degenerative changes and no significant 
cartilage loss.  An x-ray study of the ankles revealed no 
significant abnormality.

In November 1998, the appellant was specifically requested to 
provide the names of VA facilities where he was 
treated/examined since discharge, along with the dates of 
that treatment/examination.  No response was received.
B.  Analysis

1.  Legal Requirements for Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

2.  Application of the Legal Requirements:  Residuals of 
Dental Trauma, Residuals of a Partially Separated Left 
Achilles Tendon, and Thrombocytopenia

In this case, competent medical evidence has not been 
presented showing that the appellant incurred dental trauma 
in service, nor has evidence been presented showing current 
dental disability related to in-service dental trauma.  
Although service medical records show that the appellant was 
treated for a broken tooth (number 6), there is nothing in 
the treatment records to suggests that this was related to 
trauma.  Therefore, the Board finds that a well grounded 
claim for residuals of oral or dental trauma has not been 
presented because there is no evidence of record showing 
incurrence of the claimed injury in service by either lay or 
medical evidence.  See Caluza supra; see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

Regarding the claim for service connection for partial 
separation of the left leg Achilles tendon, the Board 
acknowledges that the service medical records are positive 
for Achilles tendinitis in 1977.  However, subsequent 
treatment records are negative for recurrence or residuals of 
this condition.  Achilles tendinitis appears to have been an 
acute and transitory condition, which resolved without 
sequelae.  Notably, the most recent VA examinations of record 
are negative for complaints and findings related to Achilles 
tendinitis in service, and the appellant has failed to 
present other evidence of any current disorder of the left 
Achilles tendon.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Furthermore, as a layman, the appellant is not competent to 
offer opinions on medical diagnosis and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Therefore, in view of the above, the Board finds that the 
claim for service connection for partial separation of the 
left leg Achilles tendon is not well grounded.

Concerning the claim for service connection for 
thrombocytopenia, the Board finds that the appellant has 
submitted evidence which is sufficient to justify a belief 
that his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  Furthermore, the undersigned believes the evidence 
of record, which shows thrombocytopenia on PGI examination in 
January 1996, coupled with the absence of evidence showing 
that it existed prior to service, establishes that this 
condition was incurred in service.  Therefore, service 
connection is warranted for thrombocytopenia, which is a 
disability characterized by the presence of an abnormally 
small number of platelets in the circulating blood.

3.  Application of Legal Requirements to Disabilities Due to 
an Undiagnosed Illness:  Joint Pain, Fatigue, Sleep 
Disturbance, and Skin Disorders

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 

(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

The appellant seeks service connection for an undiagnosed 
disability manifested by joint pain pursuant to the 
provisions of 38 C.F.R. § 3.317.  As indicated above, service 
medical records are significant for complaints of back, neck 
and knee pain related to in-service trauma, and these records 
further show that the appellant had a left ankle fracture.  A 
PGI examination performed in January 1996 reflects a history 
of broken bones, recurrent back pain, feet pain, and a 
"trick" or locked knee.  However, notably, the list of 
diagnoses did not include joint pain and the objective 
examination was completely negative.  VA outpatient treatment 
reports dated December 1997 to February 1998 contained an 
isolated complaint of joint pain in February 1998, and VA 
examinations conducted in March 1997 and May 1998 reflect 
complaints of joint pain diagnosed as degenerative joint 
disease of the lumbar spine, knees, and ankles, although an 
x-ray study was negative for degenerative process of the 
ankles.  Additionally, a review of the evidence of record 
shows that the appellant occasionally uses a cane, but that 
he is able to exercise, including run, swim, and lift 
weights.  The appellant indicated that his ankle joint 
symptoms are precipitated by over-exertion and clinical 
findings on the May 1998 VA joint examination were 
essentially negative;  there was no objective evidence of 
pain on motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding.

A review of the evidence of record fails to disclose any 
objective indications of chronic undiagnosed disability 
manifested by pain of the joints, including or excluding the 
currently service-connected joints.  The appellant is 
currently service connected for joint disability of the neck, 
low back, right knee and right ring finger; these 
musculoskeletal disabilities are diagnosed disorders.  
Furthermore, competent medical evidence showing joint 
disability (other than of the neck, low back, right knee, and 
right ring finger) has not been presented.  It cannot be 
argued that the appellant has a "disability" stemming from 
his subjective complaints alone.  Absent objective 
indications of chronic disability, either in the form of 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification,  the claim for service connection under 
38 C.F.R. § 3.317 is simply not well grounded.  Similarly, 
absent evidence of any current disability (concerning 
nonservice-connected joints), the claim is not well grounded 
when considered on a direct basis.

Concerning the claims for a disability manifested by fatigue 
and sleep disturbance, we observe that the service medical 
records are entirely negative for complaints of fatigue and 
sleep disturbance, and that the first documented complaints 
were on PGI examination in January 1996.  At that time, the 
appellant reported the onset of symptoms in October 1993, 
some 3 years earlier.  However, the evidence of record 
contains no objective indications of chronic disability, 
either in the form of objective medical evidence perceptible 
to a physician or other, non-medical indicators that are 
capable of independent verification and, as such,  these 
claims for service connection under 38 C.F.R. § 3.317 are 
simply not well grounded.  Similarly, absent evidence of any 
current disability, such as, chronic fatigue syndrome or 
other diagnosed disability related to fatigue or sleep 
disturbance, the claim is not well grounded when considered 
on a direct basis.

With respect to the claimed skin disorders, we observe that 
the service medical records are negative for skin complaints 
and that the PGI examination report dated January 1996 is 
similarly negative for skin disorders.  Skin disorders were 
first documented on VA examination in May 1997 and diagnosed 
as a history of an inclusion type cyst with abscesses and 
recurrent drainage in the left palmar area.  VA outpatient 
treatment notes dated February 1998 and VA examination report 
dated May 1998 also showed skin disorders.  On VA examination 
in May 1998, these skin disorders were diagnosed as epidermal 
inclusion cyst of the left arm, dermatofibroma of the right 
hip, dyshidrotic eczema of the hands, and seasonal acquired 
itchyosis of the shins.  As the appellant's skin conditions 
have been diagnosed, service connection under the provisions 
of 38 C.F.R. § 3.317 is not available and, the claim is not 
well grounded.  Similarly, the claim for service connection 
for skin conditions is not well grounded when considered on a 
direct basis as competent medical evidence has not been 
presented showing a nexus, or link, between the diagnosed 
skin disorders and the appellant's period of service.

II.  Claims for Increase

In evaluating the appellant's request for an increased rating 
for headaches, post operative right knee medial meniscal 
tear, and sinusitis, the Board considers the medical evidence 
of record.  The medical findings are compared to the criteria 
in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1998).  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

A.  Migraine Headaches

Service medical records are positive for headache complaints 
and findings.  Report of VA neurological examination dated 
March 1997 reflects a 12 to 13 year history of migraines.  
The appellant complained that headaches now occurred at a 
frequency of once of month, for a duration of at least a few 
hours, until he can go to sleep in a dark room.  He reported 
that he was incapacitated by his migraines to the point that 
he is unable to perform usual activities of daily living.  
The headaches were described as throbbing pain, accompanied 
by photophobia, some nausea, rare bouts of emesis, and visual 
scintillations of colored dots, but absent aura or sensory or 
motor symptoms.  He takes Midrin for his headaches.  Medical 
history included hypertension, coronary artery disease, and 
sinusitis.  Neurological examination was negative.

VA outpatient treatment records dated December 1997 and 
February 1998 reflect complaints of headaches.  In February 
1998, the appellant reported that this was the worst headache 
he has had, indicating that he felt like the top of head was 
going to explode.  Associated symptoms were noted as nausea, 
vomiting, photophobia, and blurred vision.

In May 1998, a VA neurological examination was conducted.  
The appellant reported having 2 to 3 migraines a month.  No 
neurological deficits were found.  The diagnosis was classic 
migraine headache with moderate frequency.  The examiner 
indicated that the "headaches are rather well controlled 
with an abortive agent if administered early in the course of 
the headache."

Under diagnostic 8100, the schedule provides a 10 percent 
rating for headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent rating is provided where there are headaches with 
characteristic prostrating attacks occurring on an averaging 
once a month over the last several months.  A 50 percent 
rating is provided where there are headaches, which are 
completely prostrating and prolonged, productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (1998).

After reviewing the appellant's complaints along with the 
objective medical evidence of record, the Board finds that 
the criteria for a rating in excess of 30 percent are not 
met.  The evidence shows complaints of headaches occurring 2 
to 3 times a month, and lasting at least a few hours.  On the 
most recent neurological examination, the frequency of 
headache occurrence was described as moderate.  The symptoms 
of throbbing head pain, accompanied by photophobia, some 
nausea, rare bouts of emesis, and visual scintillations of 
colored dots, which require sleep in a dark room to resolve 
along with medication, clearly suggests the presence of 
headaches that are "completely prostrating" in nature.  
However, the appellant indicated in the record that his 
headaches lasted a few hours, not days or longer, which 
suggests that they are not "prolonged."  Also, the evidence 
of record does not show, nor does the appellant specifically 
contend, that his headache attacks are productive of severe 
economic inadaptability.  Therefore, the criteria for an 
increased rating are not met.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

B.  Right Knee

On VA joint examination in May 1998, the appellant claimed to 
have pain, weakness, stiffness, swelling, instability, giving 
way, fatigability, and lack of endurance of the knees.  By 
history, he had arthroscopic surgery to remove the medial 
meniscus in service.  He reported that he runs and has joint 
pain with excessive runs.  He further indicated that the 
precipitating factor for joint pain was over-exertion and 
that the alleviating factor was rest.  The examiner noted 
that the appellant had about 10 percent additional impairment 
and that the appellant occasionally used a cane.  Examination 
revealed 0 to 114 degrees on flexion on the right, and 0 top 
112 degrees of motion on the left.  Motion was noted to stop 
when pain began.  The examiner commented that "there is no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, nor guarding of movement."  The examiner stated 
that "his joints appear normal.  He walks with a normal gait 
using no appliances."  Stability was reported as 
"excellent."  The diagnosis was questionable degenerative 
joint disease of the right knee, with minimal loss of 
function due to pain.  An x-ray study of the knees revealed 
bilateral mild degenerative changes, but no significant 
cartilage loss.
The appellant's right knee disorder is currently rated under 
diagnostic code 5259 (Cartilage, semilunar, removal of, 
symptomatic) at the noncompensable disability level.  A 10 
percent rating is the maximum disability rating available 
under diagnostic code 5259.

Regarding the musculoskeletal system, 38 C.F.R. § 4.40 
provides that it is "essential that the examination on which 
ratings are based" adequately portray any "functional 
loss" which "may be due to pain".  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Section 
4.45(f) states that "[p]ain on movement, swelling, deformity 
or atrophy of disuse" as well as "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing" are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45(d) and (e).  Section 4.59 contemplates "at 
least the minimum compensable rating" for painful motion 
"with joint or periarticular pathology".

In applying sections 4.40, 4.45, and 4.59, rating personnel 
must consider the claimant's functional loss and clearly 
explain what role the claimant's assertions of pain played in 
the rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 
(1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 
(1992) (section 4.45 requires analysis of effect of pain on 
the disability).  The functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks, 8 Vet. App. at 
421.

VA OPGCPREC 9-98 reflects as follows:

...with respect to DC 5259, removal of the 
semilunar cartilage (or meniscus, see 
Robert Bruce Salter, Textbook of 
Disorders and Injuries of the 
Musculoskeletal System 531-32 (2d ed. 
1983)), may resolve restriction of 
movement caused by tears and 
displacements of the menisci.  See Arthur 
J. Helfet, Clinical Features of Injuries 
to the Semilunar Cartilages, in Disorders 
of the Knee 110 (Arthur J. Helfet ed., 2d 
ed. 1982).  However, the procedure may 
result in complications such as reflex 
sympathetic dystrophy, which can produce 
loss of motion.  See Robert H. Miller, 
III, Knee Injuries, in 2 Campbell's 
Operative Orthopedics 1146 (S. Terry 
Canale ed., 9th ed. 1998).  Therefore, 
limitation of motion is a relevant 
consideration under DC 5259, and the 
provisions of sections 4.40 and 4.45 must 
be considered.

After reviewing the appellant's complaints and the objective 
medical findings of record, in conjunction with the relevant 
rating law, the Board finds that the criteria for a 10 
percent rating are met because of complaints of painful 
motion with x-ray findings for mild degenerative joint 
disease.

However, the criteria for a disability rating in excess of 10 
percent are not met.  The appellant does not contend, nor 
does the medical evidence of record show, that there is 
ankylosis of the right knee, subluxation or lateral 
instability, frequent episodes of "locking," pain and 
effusion into the joint, flexion limited to 30 degrees or 
less, extension limited to 15 degrees or more, or 
malunion/nonunion of the tibia and fibula with either marked 
knee disability of loose motion requiring a brace.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5256, 5257, 5258, 5260, 
5261, and 5262 (1998).  We observe that the appellant claimed 
to have pain, weakness, stiffness, swelling, instability, 
giving way, fatigability, and lack of endurance of the knees 
on VA examination in May 1998.  However, conspicuously absent 
from the evidence of record is any objective evidence 
supporting these subjective complaints.  On VA examination in 
May 1998, the examiner commented that there was no objective 
evidence of painful motion, although the appellant would flex 
his right knee to only 114 degrees because of the onset of 
pain at that point.  Also, the examiner commented that there 
was no objective evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  Furthermore, the appellant was 
observed to walk with a normal gait, using no appliances, and 
he demonstrated "excellent" stability of the knee joint.
The appellant reported the onset of joint pain with excessive 
runs, over-exertion, and that this condition was alleviated 
by rest.  He did not report any regular treatment for the 
service-connected knee, and indicated that he only 
occasionally used Motrin and Naprosyn when the knees hurt.

In view of the above, the Board finds that the criteria for 
increased rating for right knee disability are not met.  
Furthermore, we note that the provision of 38 C.F.R. § 3.102 
is not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

C.   Sinusitis

In March 1997, a VA examination was conducted.  The 
impression included chronic sinusitis, 2 to 3 episodes per 
day with drainage.  On VA examination in May 1998, the 
appellant reported a history of chronic recurrent nasal 
stuffiness and discharge, which he referred to as sinusitis.  
Examination of the nose, sinuses, mouth and throat was 
normal.  No respiratory diagnosis was made.  VA treatment 
records dated December 1997 to February 1998 are negative for 
sinus complaints and treatment.

The VA Schedule for Rating Disabilities provides that chronic 
sinusitis is rated as follows:  A noncompensable rating is 
provided for x-ray manifestations only with mild or 
occasional symptoms.  A 10 percent rating is provided for 
moderate symptoms with discharge or crusting or scabbing, and 
infrequent headaches.  A 30 percent rating is provided for 
severe symptoms with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating is provided for 
post operative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  It is noted that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6510-6514 (1998).

After reviewing the evidence of record, the Board finds that 
the criteria for a compensable rating for sinusitis are not 
met.  Moderate sinus symptoms with discharge or crusting or 
scabbing are not shown on either the March 1997 or May 1998 
VA examinations.  Furthermore, no evidence has been 
presented, or brought to the VA's attention, which shows 
treatment for sinus infections.  The Board notes that the 
provision of 38 C.F.R. § 3.102 is not for application in this 
case as there is not an approximate balance of the positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above.


ORDER

Service connection for residuals of oral or dental trauma 
(previously claimed as a broken tooth) is denied.

Service connection for partial separation of the left leg 
Achilles tendon is denied.

Service connection for thrombocytopenia is granted.

Service connection for a disability manifested by joint pain 
is denied.

Service connection for a disability manifested by fatigue is 
denied.

Service connection for a disability manifested by sleep 
disturbance is denied.

Service connection for a disability manifested by skin 
disorders is denied.

An increased rating for migraine headaches is denied.

A 10 percent rating for post operative medial meniscal tear 
of the right knee is granted.

A compensable rating for sinusitis is denied.
REMAND

A review of the evidence of record reflects that the medical 
findings are insufficient for rating purposes at this time as 
they concern the appellant's service-connected low back and 
neck disabilities.  We note that a VA examination concerning 
orthopedic disability should contain an opinion concerning 
the effect of pain upon a veteran's functional abilities, as 
is required by 38 C.F.R. §§ 4.40, 4.45 (1998), and DeLuca v. 
Brown, 8 Vet.App. 202 (1995), and address the rating criteria 
in relation to the veteran's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).  Therefore, remand is required.

Additionally, since the appellant's cardiovascular claim was 
most recently adjudicated, the schedular criteria were 
revised in the area of cardiovascular disability.  See 
38 C.F.R. § 4.104 (revised, effective January 12, 1998).  To 
ensure full compliance with due process requirements, it is 
necessary that the appellant's claim be readjudicated with 
consideration of the revised rating criteria so as to prevent 
any prejudice to the appellant.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

In view of the above, the case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate the service-connected neck and 
low back disabilities.  The claims folder 
must be reviewed prior to the examination 
along with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  
Specifically, the examiner should fully 
describe the degree of limitation of 
motion.  Any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (1998).  It should be indicated  
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).  A 
complete rationale for all opinions 
expressed must be provided.

2.  The appellant should be scheduled for 
a VA cardiovascular examination to 
determine the severity of his service-
connected hypertension with mitral valve 
prolapse.  The claims folder, to 
specifically include a copy of the new 
cardiovascular rating criteria, effective 
January 12, 1998, should be made 
available to the examiner for review 
prior to the examination.   All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should provide an 
opinion as to the degree of functional 
impairment presented by the appellant's 
service-connected cardiovascular disorder 
and provide a comprehensive report 
containing a full rationale for any 
opinion expressed.

3.  The appellant should be reminded that 
he is free to submit additional evidence 
and argument in support of his claims for 
increase.

4.  VARO should readjudicate the issues 
on appeal.  Consideration should be given 
to the revised schedular criteria that 
became effective in January 1998.

5.  To the extent the benefits sought are 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding, and should provide 
notice of the revised rating criteria.  
Thereafter, the appellant and his 
representative shall be afforded a 
reasonable period of time within which to 
respond.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals






 

